Citation Nr: 0406215	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right ear 
hearing loss, currently rated noncompensable disabling.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel












INTRODUCTION

The veteran had active military service from January 1955 to 
January 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO), which denied the veteran an increased 
(compensable) evaluation for his service-connected right ear 
hearing loss.  


FINDINGS OF FACT

1.  Service connection has been granted for hearing loss of 
only the veteran's right ear.

2.  The veteran has level VI hearing loss in the right ear 
and level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R.  §§ 4.85, 4.86, and Part 4, Diagnostic Code 
6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and a statement of the 
case dated in April 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf and the obligations of the VA in assisting the 
veteran in developing his claim.  Further, in a June 2002 
letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably a report of a recent private 
audiological evaluation of the veteran's hearing, as well as, 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records reveal that in January 
1956 the veteran was evaluated and treated by service 
physicians for right ear pain.  In June 1956 the veteran 
presented with complaints of continuing right ear pain and on 
physical examination was found to have an inflammation of the 
right tympanic membrane.  An audiological evaluation in June 
1956 was significant for elevated pure tone thresholds from 
250 to 8,000 hertz in the right ear.

AVA examination in February 1972 revealed a diagnosis of 
right ear conductive hearing loss was diagnosed.

Service connection for right ear hearing loss was established 
by an RO rating action, dated in July 1972.  This disorder 
was rated noncompensably disabling, effective from June 1972.

On a private audiological evaluation in July 2002, the 
veteran reported decreased right hearing attributable to 
noise exposure in service.  The veteran's examiner noted that 
puretone test results revealed normal hearing sensitivity in 
the left ear and a moderate to profound mixed hearing loss in 
the right ear.  Speech discrimination was characterized as 
excellent in the left ear and good in the right ear.

During VA examination in September 2002, the veteran 
complained of hearing loss in both ears with greater 
difficulty in the right ear.  He related that he had the 
greatest difficulty in situations involving everyday 
conversations when the speaker or sound is on the right side.  
On audiological evaluation the veteran had pure tone 
thresholds in the right ear at frequencies of 1,000, 2,000, 
3,000, and 4,000 hertz of 65, 55, 70, and 105 decibels, 
respectively, for a four-frequency average of 74 decibels.  

Pure tone thresholds in the left ear at corresponding 
frequencies were, 25, 25, 25, 25, and 25 decibels for a four-
frequency average of 25 decibels.  Speech recognition ability 
was 96 percent correct, bilaterally.  Moderately severe to 
profound mixed hearing loss in the right ear and normal 
hearing in the left ear was the diagnosis.  Speech 
discrimination was characterized as excellent in both ears by 
the veteran's VA examiner.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practically determined, 
the average impairment in earning capacity resulting from 
disease and injury incurred or aggravated during military 
service and the residual condition in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
based upon the assertion and issues raised in the record and 
to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3.

Evaluations of hearing loss range from 0 to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz). To evaluate the degree 
of disability from defective hearing, the Rating Schedule 
established 11 auditory acuity levels designated from level I 
for essential normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (2003). 38 C.F.R. § 4.85(f) 
(2003).

Compensation is only payable for the combination of service- 
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear as if both disabilities were 
service connected when there is total deafness in one ear as 
a result of service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability. 38 C.F.R. § 3.383 (2003).

Under 38 C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment, it is provided that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), which ever results in the higher numeral. Each 
ear will be evaluated separately. 38 C.F.R. § 4.86 (2003).

When the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a) 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately, Id.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lindemann v. Principi, 3 Vet. App. 345, 
349 (1992).

As previously noted, when impaired hearing is service 
connected for only one ear, and the veteran is not totally 
deaf in both ears, the nonservice-connected ear will be 
assigned a Roman numeral I designation for hearing 
impairment. 38 C.F.R. § 4.85(f) (2003). 

Audiological evaluations conducted in September 2002 showed 
that the veteran had pure tone thresholds in the right ear of 
65, 55, 70, and 105 decibels at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, for an average of 74 decibels. 
Speech discrimination level was 96 percent correct. These 
findings correspond to level II hearing in the right ear.  
The left ear showed an average pure tone threshold loss of 25 
decibels and a speech discrimination ability of 96 percent 
correct which corresponds to level I hearing loss.  Level II 
hearing loss when combined with level I hearing in the 
nonservice-connected ear is noncompensable under the rating 
schedule.

Significantly, on his September 2002 audiological evaluation, 
the veteran also exhibited an exceptional pattern of hearing 
loss under 38 C.F.R. § 4.86(a) as his pure tone thresholds in 
the right ear on that evaluation were 55 decibels or more in 
the four specified frequencies. Consequently, his pure tone 
threshold average of 74 decibels corresponds to level VI on 
table VI(a). However, level VI hearing in the service- 
connected right ear and level I hearing in the nonservice- 
connected left ear provide no basis for an evaluation in 
excess of the noncompensable rating currently assigned under 
table VII.  Notwithstanding the veteran's exceptional pattern 
of hearing as demonstrated.

It is obvious to the Board the veteran has right ear hearing 
disability which presents difficulties in everyday 
conversations. Thus, it is understandable that a 
noncompensable rating may seem inadequate to him.  However, 
the rating to be assigned for hearing loss is not a matter of 
judgment. As noted above, the scores of the hearing test are 
compared with the appropriate chart and the results are read.


ORDER

An increased (compensable) evaluation for right ear hearing 
loss is denied. 



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



